 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                   ***
 7    AMIR F. ABD-ELMALEK,                                    Case No. 2:16-cv-02509-APG-GWF
 8                                           Plaintiff,
             v.                                                             ORDER
 9
      BARRY H. JENKINS, et al.,
10
                                        Defendant[s].
11

12          This matter is before the Court on Plaintiff’s Amended Complaint (ECF No. 10), filed on
13   May 1, 2017.
14                                            BACKGROUND
15          On November 3, 2016, the undersigned entered an order granting Plaintiff’s Application
16   for Leave to Proceed In Forma Pauperis and dismissing Plaintiff’s complaint without prejudice.
17   The Court granted Plaintiff leave to file and amended complaint to amend the deficient claims no
18   later than December 2, 2016. Plaintiff failed to file an amended complaint and mail sent to him
19   was returned. See ECF Nos. 4,5. On March 8, 2017, the Court, therefore, dismissed his case. ECF
20   No. 6. On March 27, 2017, Plaintiff filed a motion to re-open his case and on April 4, 2017, the
21   Court granted his motion.
22                                             DISCUSSION
23          Upon granting a request to proceed in forma pauperis and granting leave to amend, a court
24   must additionally screen a complaint pursuant to 28 U.S.C. §1915(e). Specifically, federal courts
25   are given the authority to dismiss a case if the action is legally “frivolous or malicious,” fails to
26   state a claim upon which relief may be granted, or seeks monetary relief from a defendant/third
27   party plaintiff who is immune from such relief. 28 U.S.C. § 1915(e)(2). A complaint, or portion
28   thereof, should be dismissed for failure to state a claim upon which relief may be granted “if it
                                                          1
 1   appears beyond a doubt that the plaintiff can prove no set of facts in support of his claims that

 2   would entitle him to relief.” Buckey v. Los Angeles, 968 F.2d 791, 794 (9th Cir. 1992). A

 3   complaint may be dismissed as frivolous if it is premised on a nonexistent legal interest or

 4   delusional factual scenario. Neitzke v. Williams, 490 U.S. 319, 327–28 (1989). Moreover, “a

 5   finding of factual frivolousness is appropriate when the facts alleged rise to the level of the

 6   irrational or the wholly incredible, whether or not there are judicially noticeable facts available to

 7   contradict them.” Denton v. Hernandez, 504 U.S. 25, 33 (1992).

 8          When a court dismisses a complaint under § 1915(e), the plaintiff should be given leave to

 9   amend the complaint with directions as to curing its deficiencies, unless it is clear from the face of

10   the complaint that the deficiencies could not be cured by amendment. See Cato v. United States,

11   70 F.3d 1103, 1106 (9th Cir. 1995). In its order (ECF No. 2), the Court gave Plaintiff leave to

12   amend the noted deficiencies of his complaint and informed Plaintiff that pursuant to Local Rule

13   15-1, the Court could not refer to a prior pleading in order to make his amended complaint

14   complete.

15   I.     Screening the Instant Amended Complaint

16          Upon granting a request to proceed in forma pauperis, a court must additionally screen

17   complaint pursuant to 28 U.S.C. § 1915(e). Specifically, federal courts are given the authority to

18   dismiss a case if the action is legally “frivolous or malicious,” fails to state a claim upon which

19   relief may be granted, or seeks monetary relief from a defendant/third party plaintiff who is

20   immune from such relief. 28 U.S.C. § 1915(e)(2). A complaint, or portion thereof, should be

21   dismissed for failure to state a claim upon which relief may be granted “if it appears beyond a

22   doubt that the plaintiff can prove no set of facts in support of his claims that would entitle him to

23   relief.” Buckey v. Los Angeles, 968 F.2d 791, 794 (9th Cir. 1992). When a court dismisses a

24   complaint under § 1915(e), the plaintiff should be given leave to amend the complaint with

25   directions as to curing its deficiencies, unless it is clear from the face of the complaint that the

26   deficiencies could not be cured by amendment. See Cato v. United States, 70 F.3d 1103, 1106

27   (9th Cir. 1995).

28
                                                        2
 1           Rule 12(b)(6) of the Federal Rules of Civil Procedure provides for dismissal of a

 2   complaint for failure to state a claim upon which relief can be granted. Review under Rule

 3   12(b)(6) is essentially a ruling on a question of law. See Chappel v. Laboratory Corp. of

 4   America, 232 F.3d 719, 723 (9th Cir. 2000). A properly pled complaint must provide a “short

 5   and plain statement of the claim showing that the pleader is entitled to relief.” Fed.R.Civ.P.

 6   8(a)(2); Bell Atlantic Corp. v. Twombley, 550 U.S. 544, 555 (2007). Although Rule 8 does not

 7   require detailed factual allegations, it demands “more than labels and conclusions” or a

 8   “formulaic recitation of the elements of a cause of action.” Ashcroft v. Iqbal, 129 S.Ct. 1937,

 9   1949 (2009) (citing Papasan v. Allain, 478 U.S. 265, 286 (1986)). The court must accept as true

10   all well-pled factual allegations contained in the complaint, but the same requirement does not

11   apply to legal conclusions. Iqbal, 129 S.Ct. at 1950. Mere recitals of the elements of a cause of

12   action, supported only by conclusory allegations, do not suffice. Id. at 1949. Secondly, where

13   the claims in the complaint have not crossed the line from plausible to conceivable, the

14   complaint should be dismissed. Twombly, 550 U.S. at 570.

15           To satisfy the screening requirements with respect to social security appeals, a plaintiff

16   must set forth the following: (1) the plaintiff must establish that she has exhausted her

17   administrative remedies pursuant to 42 U.S.C. § 405(g), and that the civil action was commenced

18   within sixty days after notice of a final decision; (2) the complaint must indicate the judicial

19   district in which the plaintiff resides; (3) the complaint must state the nature of the plaintiff's

20   disability and when the plaintiff claims she became disabled; and (4) the complaint must contain

21   a plain, short, and concise statement identifying the nature of the plaintiff's disagreement with

22   the determination made by the Social Security Administration and show that the plaintiff is

23   entitled to relief. Montoya v. Colvin, 2016 WL 890922, at *2 (D. Nev. Mar. 8, 2016) (citing

24   Soete v. Colvin, 2013 WL 5947231, *2 (D. Nev. Nov. 4, 2013); Pitcher v. Astrue, 2012 WL

25   3780354, *1 (D. Nev. Aug. 30, 2012)).

26           Plaintiff alleges a claim against the administrative law judge, Barry H. Jenkins,

27   challenging his denial of disability insurance benefits. He alleges that he was disabled. Plaintiff

28   claims that the Social Security Commissioner, initially and upon reconsideration, denied his
                                                        3
 1   applications for disability insurance benefits. Plaintiff states that he requested review of the

 2   ALJ’s decision with the Appeals Council, which was denied. Plaintiff now seeks judicial review

 3   of that final agency decision. Federal courts only have jurisdiction to conduct judicial review of

 4   the SSA’s final decisions. See 42 U.S.C. § 405(g); Klemm v. Astrue, 543 F.3d 1139, 1144 (9th

 5   Cir. 2008); see also Cilifano v. Sanders, 430 U.S. 99, 107–09 (1977). Plaintiff appears to have

 6   fully exhausted his administrative remedies with the SSA. The Court will, therefore, allow

 7   Plaintiff’s complaint to proceed as a petition for judicial review of a final agency decision.

 8          Plaintiff, however, has named the incorrect defendant. A complaint that seeks review of

 9   a social security determination is properly brought against the acting Commissioner of Social

10   Security, Nancy A. Berryhill, not the individual Administrative Law Judge. The Court will,

11   therefore, amend Plaintiff’s amended complaint to include the acting Commissioner of Social

12   Security, Nancy A. Berryhill, as the Defendant in this matter. Accordingly,

13          IT IS HEREBY ORDERED that the Amended Complaint (ECF No. 10) is permitted to

14   proceed.

15          IT IS FURTHER ORDERED that the Clerk of the Court shall serve the Commissioner

16   of the Social Security Administration by sending a copy of summons and Complaint by certified

17   mail to: (1) Office of the Regional Chief Counsel, Region IX, Social Security Administration,

18   160 Spear Street, Suite 899, San Francisco, California 94105, and (2) the Attorney General of the

19   United States, Department of Justice, 950 Pennsylvania Ave. NW, Washington DC 20530.

20          IT IS FURTHER ORDERED that the Clerk of the Court shall issue summons to the

21   United States Attorney for the District of Nevada, and deliver the summons and Complaint to the

22   U.S. Marshal for service.

23          IT IS FURTHER ORDERED that Defendants shall have sixty (60) days from the date

24   of service to file their answer or responsive pleading to Plaintiff’s Complaint in this case.

25          IT IS FURTHER ORDERED that henceforth, Plaintiff shall serve upon Defendant, or

26   their attorney if they have retained one, a copy of every pleading, motion, or other document

27   submitted for consideration by the court. Plaintiff shall include with the original paper submitted

28   for filing a certificate stating the date that a true and correct copy of the document was mailed to
                                                       4
 1   Defendant or their counsel. The court may disregard any paper received by a district judge,

 2   magistrate judge, or the Clerk which fails to include a certificate of service.

 3          Dated this 6th day of May, 2019.
 4

 5
                                                            GEORGE FOLEY, JR.
 6                                                          UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                       5
